                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

PAMELA RIZZO-ALDERSON; DEENA
BENEHALEY; EVELYN SARNO;
NICOLE RICHARDSON; TAMI
YOUNG; TAMMY REED; and
MURPHY BLACK,

      Plaintiffs,

v.                                                    Case No. 5:17-cv-312-Oc-37PRL

EIHAB H. TAWFIK, M.D., P.A.; and
EIHAB H. TAWFIK,

      Defendants.
_____________________________________

                                        ORDER

      Following the Court’s entry of default against Defendant Eihab H. Tawfik

(“Tawfik”) on Counts II and III (Doc. 47), Plaintiffs move for entry of judgment against

Tawfik for $9,072.00, with $1,296.00 awarded to each Plaintiff. (Doc. 46 (“Motion”).) On

referral, U.S. Magistrate Judge Philip R. Lammens ordered Plaintiffs to submit affidavits

or other evidence to their Motion. (Doc. 48.) Only Plaintiffs Pamela Rizzo-Alderson,

Deena Benehaley, Murphy Black, and Tami Young (collectively, “Responsive

Plaintiffs”) complied. (Doc. 49.) With that, Magistrate Judge Lammens recommends

granting the Motion in its entirety (“Motion Recommendation”) and awarding damages

to Responsive Plaintiffs (“Damages Recommendation”). (Doc. 50 (“R&R”).)

      The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

                                           -1-
Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). The Court takes issue with

only the Motion Recommendation. (Doc. 50, p. 5.) As the Motion requested $1,296.00 in

damages for each Plaintiff and only Responsive Plaintiffs are entitled to their established

damages (see Docs. 49, 50), the Court grants the Motion in part. Otherwise, the R&R is

adopted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Philip R. Lammens’ Report and Recommendation

              (Doc. 50) is ADOPTED IN PART and REJECTED IN PART:

                 a.      The Court REJECTS the Motion Recommendation.

                 b.      Otherwise, the R&R is ADOPTED, CONFIRMED, and made a

                         part of this Order.

       2.     Plaintiffs’ Motion for Entry of Judgment (Doc. 46) is GRANTED IN PART

              AND DENIED IN PART:

                 a. The Motion is GRANTED as to Plaintiffs Tami Young, Murphy

                      Black, Deena Benehaley, and Pamela Rizzo-Alderson.

                 b. The Motion is DENIED as to Plaintiffs Evelyn Sarno, Nicole

                      Richardson, and Tammy Reed.

                 c. The Clerk is DIRECTED to enter default judgment in favor of

                      Responsive Plaintiffs.

                 d. The      Court   AWARDS          damages   for   unpaid    wages    and

                      corresponding liquidated damages as follows:

                                               -2-
                         i.     For Plaintiff Tami Young, damages in the amount of

                                $648.00, plus an equal amount of liquidated damages,

                                for a total amount of $1,296.00;

                        ii.     For Plaintiff Murphy Black, damages in the amount of

                                $648.00, plus an equal amount of liquidated damages,

                                for a total amount of $1,296.00;

                       iii.     For Plaintiff Deena Benehaley, damages in the amount

                                of $648.00, plus an equal amount of liquidated

                                damages, for a total amount of $1,296.00;

                       iv.      For Plaintiff Pamela Rizzo-Alderson, damages in the

                                amount of $259.20, plus an equal amount of liquidated

                                damages, for a total amount of $518.

         3. The Clerk is DIRECTED to administratively close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 16, 2019.




Copies to:
Counsel of Record
Pro se Party



                                         -3-
